Citation Nr: 1435823	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar spine arthritis (claimed as low back condition).

2.  Entitlement to service connection for a left shoulder arthritis (claimed as a left shoulder disorder).

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for cervical spine arthritis (claimed as neck disorder).
5.  Entitlement to service connection for left hip osteoarthritis (claimed as left hip disorder).
6.  Entitlement to service connection for a left thigh disorder.




REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and D.P.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
In May 2013, the Veteran and the Veteran's friend, D.P., presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  

In December 2013, the Board remanded the matter for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the December 2013 Board remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for lumbar spine arthritis and cervical spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current left shoulder arthritis.

2.  The Veteran injured the left shoulder in service.

3.  Symptoms of left shoulder arthritis were not chronic in service.

4.  Symptoms of left shoulder arthritis were not continuous after service separation.

5.  Left shoulder arthritis did not manifest to a compensable degree within one year following service separation.

6.  Left shoulder arthritis is not related to service.

7.  The Veteran does not have a current disability of the right shoulder.

8.  The Veteran has current left hip osteoarthritis.

9.  There was no left hip injury or disease in service.

10.  Symptoms of left hip osteoarthritis were not chronic in service.

11.  Symptoms of left hip osteoarthritis were not continuous after service separation.

12.  Left hip osteoarthritis did not manifest to a compensable degree within one year following service separation.

13.  Left hip osteoarthritis is not related to service.

14.  The Veteran does not have a current disability of the left thigh.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder arthritis have not been met.  §§ 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for left hip osteoarthritis have not been met.  §§ 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a left thigh disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In letters from September and November 2009, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  These letters included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in January 2010.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, the May 2013 Board hearing transcript, lay statements, and statements submitted by the Veteran. 

VA provided examinations for each of the claimed disorders and disabilities in November 2009.  On review of the VA medical opinions provided in the November 2009 VA examination report, the Board found the VA medical opinions inadequate and remanded the issues on appeal for new examinations in the December 2013 Board Remand.  In February 2014, the Veteran was provided with a new examinations for the hip, shoulders, and left thigh.  The February 2014 VA examiner reviewed the claims file, interviewed the Veteran to receive a history of past and present symptomatology, performed physical evaluations, and provided diagnoses for all disorders that were found.  This evidence was reviewed by additional VA examiners in February and May 2014, both of whom reviewed the February 2014 examination report, reviewed the claims file, and provided the requested medical opinions.  Accordingly, the Board finds that these examinations and medical opinions are adequate and no further medical examination or opinion is needed to decide the issues of service connection for left and right shoulder disorders, a left hip disorder, and a left thigh disorder.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, osteoarthritis - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) ("osteoarthritis" and "degenerative joint disease" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986); see also Giglio v. Derwinski, 2 Vet. App. 560, 561(1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed. 1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Shoulder Arthritis

The Veteran contends that a current left shoulder disorder is related to service.  Specifically, the Veteran asserts that the left shoulder disorder is related to September 1988 left shoulder injury and the physical demands of parachute landings and long marches.  See May 2013 hearing transcript at 13.

After reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence is in equipoise on the question of whether the Veteran has a current left shoulder disability.  A February 2003 letter from Dr. M.H. to the United States Department of Labor includes a certification that the Veteran has left shoulder arthritis.  In contrast, the February 2014 VA examination report reflects that imaging studies of the Veteran's shoulders were conducted and did not reveal any degenerative or traumatic arthritis.  Although the February 2003 Dr. M.H. letter does not indicate that the diagnosis of left shoulder arthritis was based on imaging studies, the Board resolves reasonable doubt in favor of the Veteran to find that there is current left shoulder arthritis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board next finds that the Veteran injured the left shoulder in service.  Service treatment records show that the Veteran complained of left shoulder pain in September 1988.  The service medical examiner diagnosed the left shoulder pain as a trapezius strain in the left shoulder.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of left shoulder arthritis were chronic in service.  The September 1988 treatment for a left shoulder trapezius strain was the only instance of any left shoulder pain, injury, or disease reported in service, and the Veteran testified during the May 2013 Board hearing that he has a history of promptly seeking medical attention for all medical ailments.  See May 2013 Board hearing transcript at 13-14.  Service examinations from July 1984 and April 1987 show normal clinical evaluation of the upper extremities.  The Veteran has not asserted that he suffered from chronic left shoulder pain or other symptoms of left shoulder arthritis in service.  For these reasons, the Board finds that symptoms of left shoulder arthritis were not chronic in service.

Similarly, the Board finds that the weight of the lay and medical evidence is against finding that symptoms of left shoulder arthritis have been continuous since service separation.  The first instance of medical treatment for a left shoulder disorder after service is referenced in the February 2003 letter from Dr. M.H. to the United States Department of Labor.  In that letter, Dr. M.H. reported that symptoms of a left shoulder and left elbow disability began on February 1, 2003.  While Dr. M.H. acknowledged that this was a "chronic condition," there is no indication from 
Dr. M.H. or any other source in the record that symptoms of left shoulder arthritis began to manifest earlier than February 2003.  For these reasons, the Board finds that symptoms of left shoulder arthritis have not been continuous since service separation.

Within this same context, the Board finds that left shoulder arthritis did not manifest to a compensable degree within one year of service separation.  The Veteran left active duty in January 1997, and the first evidence of left shoulder disorder - the February 2003 diagnosis of left shoulder arthritis - was over six years later.

As the evidence shows no chronic symptoms of left shoulder arthritis in service, continuous symptoms of left shoulder arthritis after service separation, or manifestation of left shoulder arthritis within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection under 38 C.F.R. § 3.303(d), the weight of the evidence is against finding that the current left shoulder arthritis disorder is related to service.  Although the February 2014 VA medical opinion does not support a diagnosis of left shoulder arthritis, the February 2014 VA opinion states that left shoulder pain, fatigability, and incoordination are not due to military service.  The February 2014 opinion notes a "mild shoulder injury in service," but states that "there is no medical evidence whatsoever to suggest that the injury has anything to do with" the current condition of the Veteran's left shoulder.

An additional VA opinion was provided in May 2014.  In that opinion, the VA physician opined that it was less likely than not that any current left shoulder disability had its onset during service or was otherwise causally or etiologically related to service.  The VA physician addressed the September 1988 left shoulder injury in service and opined that this episode was "more consistent with pain referred to shoulder area from the neck, a neuropathy, and not musculoskeletal shoulder problems."

The Veteran contends that the current left shoulder arthritis was caused by the physical demands of parachute landings and long marches; however, the evidence has not demonstrated that the Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of left shoulder arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Given the facts above, a competent medical opinion in this case would require knowledge of the disease process of arthritis, a comprehensive understanding of the musculoskeletal system, and given the competing medical diagnoses of the left shoulder, the ability to read and interpret imaging studies to identify arthritis.  As the record does not reflect that the Veteran has such understanding or ability, the Veteran's opinion regarding the etiology of the current left shoulder arthritis, in the specific context of this case where the weight of the evidence demonstrates an absence of symptoms in service or since service, does not have probative value.  

For the reasons outlined above, the Board finds that the weight of the lay and medical evidence is against finding that the current left shoulder arthritis is related to service.  The May 2014 VA medical opinion directly addresses the September 1988 left shoulder injury and the Veteran's medical history to provide the most thorough and probative evidence regarding the etiology of the left shoulder disorder.  As such, the Boards finds that the criteria for service connection for left shoulder arthritis, based on a direct theory of entitlement, are not met.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Right Shoulder Disorder

The Veteran also asserts that a right shoulder disorder is related to service.  The Veteran contends that a right shoulder disorder was caused by the same physical demands of parachute landing and long marches that contributed to the other disorders.  See May 2013 hearing transcript at 13.

On review of all the evidence, lay and medical, the Board finds that there is no currently diagnosed right shoulder disability.  Unlike the left shoulder disability, there is no private medical evidence that provides a current right shoulder disorder diagnosis.  The February 2014 VA examination includes the results of physical examination and imaging studies, and the February 2014 VA examiner did not find any current or previous right shoulder disability. 

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed right shoulder disability.  Accordingly, the criteria for service connection for a right shoulder disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Hip Osteoarthritis

The Veteran asserts that current left hip arthritis was caused by activities in service.  The Veteran has identified a specific left hip injury while playing basketball in Italy, as well as the general musculoskeletal stress of over 85 parachute landings, as contributing factors to the left hip arthritis disorder.  See May 2013 Board hearing transcript at 5, 9-10.  

Initially, the Board finds that the Veteran has current left hip osteoarthritis disability.  Left hip osteoarthritis was diagnosed by the February 2014 VA examiner after review of imaging studies and physical examination of the left hip.

On review of all the evidence, lay and medical, the Board finds that there was no left hip injury or disease in service.  Service treatment records do not include any complaints, symptoms, or treatment for a left hip injury or disease.  Service examinations in July 1984 and April 1987 include normal clinical evaluations of the lower extremities.  As noted above, the Veteran testified that he has a history of promptly seeking medical attention for all medical ailments.  See May 2013 Board hearing transcript at 13-14.  

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a left hip injury or disease.  The Veteran presented for treatment of multiple other conditions including bilateral ankle injuries, a left finger injury, and a right toe injury.  Thus, in consideration of the other evidence included in the service treatment records - particularly the Veteran's treatment for orthopedic injuries - it is likely that any left hip injury or disease would have been mentioned in service, particularly in light of the Veteran's self-identified tendency to report even the slightest ailments to doctors.  See id.  

As a result, the absence of any in-service complaint, finding, or reference to treatment for a left hip injury weighs against finding an in-service left hip injury or disease.  See Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In this context, the Board finds that the weight of the evidence demonstrates that symptoms of left hip osteoarthritis were not chronic in service.  As discussed above, service treatment records do not include any complaint, finding, or reference to treatment for a left hip injury or disease.  The Veteran testified to having ongoing left hip pain in service.  See May 2013 Board hearing transcript at 19-20.  The Board finds that the Veteran is competent to report the history of left hip pain.  See, e.g., Clyburn v. West, 12 Vet. App. 296, 301 (1999) (veteran is competent to testify regarding continuous knee pain since service).  However, the Board finds that Veteran's reported history of left hip pain is not credible.  The Veteran has both a self-reported inclination to report all medical ailments to physicians, and a long history of treatment for injuries and other health concerns in service which does not include treatment for a left hip injury or disease.  As the Veteran's more recent testimony of left hip pain in service is inconsistent with the more contemporaneous service treatment records, the Board finds that symptoms of left hip osteoarthritis were not chronic in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Similarly, the Board finds the weight of the lay and medical evidence is against finding that symptoms of left hip osteoarthritis were continuous after service separation.  An April 2007 letter from Dr. M.H. to the Department of Labor indicates that the symptoms of left hip arthritis began between 2003 and 2004.  In the August 2009 VA Form 21-526, the Veteran reported that a left hip disorder began in January 2003.  In a subsequent October 2009 VA Form 21-526, the Veteran estimated that a left hip disorder began in January 1999.  Providing the Veteran with the earliest onset date supported by the record, the onset of symptoms of left hip osteoarthritis began in January 1999, approximately two years after service separation.  As such, the Board finds that symptoms of left hip osteoarthritis were not continuous since service separation.  

Within this same context, the Board finds that left hip osteoarthritis did not manifest to a compensable degree within one year of service separation.  As noted above, the earliest estimated onset of left hip osteoarthritis symptoms is January 1999, approximately two years after service separation.

As the evidence shows no chronic symptoms of left hip osteoarthritis in service, continuous symptoms of left hip osteoarthritis after service separation, or manifestation of left hip osteoarthritis within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection under 38 C.F.R. § 3.303(d), the weight of the evidence is against finding that the current left hip osteoarthritis is related to service.  The May 2014 VA medical opinion is that it is less likely than not that the current left hip arthritis had its onset in service or was otherwise causally or etiologically related to service.  The May 2014 VA medical opinion reflects a thorough review of the Veteran's in-service and post-service treatment.  An earlier February 2014 VA opinion specifically addresses the Veteran's history of parachute jumping in service.  The VA physician providing that opinion stated that "there is a large body of evidence that hip [osteoarthritis] is strongly correlated with the morphology of the femoral head and acetabulum, and [the Veteran] has evidence of cam impingement that caused [left hip osteoarthritis]."  The VA physician further opined that "there is no medical evidence that jumping or other activities in service cause [left hip osteoarthritis]."  While the Veteran has asserted an opinion that left hip osteoarthritis is related to military jumping, as discussed in more detail above, the evidence does not demonstrate that Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of left hip osteoarthritis.  See Kahana, 24 Vet. App. at 437.

For the reasons outlined above, the Board finds that the weight of the lay and medical evidence is against finding that the current left hip osteoarthritis is related to service.  The VA medical opinions provide consideration of the Veteran's medical history and activities in service, as well as an assessment of other musculoskeletal factors affecting the hip.  As such, the Boards finds that the criteria 

for service connection for left hip osteoarthritis, based on a direct theory of entitlement, are not met.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Thigh Disorder

As part of the August 2009 VA Form 21-526 that initiated the claim for service connection for a left hip disorder, the Veteran also asserted a claim for a separate left thigh disorder.  The disorders were presented as a single "left hip/thigh disorder," but have been developed as a separate claims.  

During the May 2013 Board hearing, the Veteran testified that the left thigh disorder is indiscernible from the left hip disorder.  See May 2013 Board hearing transcript at 20-21.  The Veteran specifically reported that there was no separate injury to the left thigh that would have differentiated the left thigh disorder from the left hip disorder.  See id. at 21.  On review of all the medical evidence, including private treatment records and the February 2014 VA examination report, the record does not reflect a diagnosis of a left thigh disorder that is distinct from left hip arthritis.

As noted above, a diagnosed illness is an essential element to substantiate a claim for service connection on a direct basis.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225.  For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed left thigh disorder.  Accordingly, the criteria for service connection for a left thigh disorder have not been met, and the claim must be 

denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left shoulder arthritis is denied.

Service connection for a right shoulder disorder is denied.

Service connection for left hip osteoarthritis is denied.

Service connection for a left thigh disorder is denied.


REMAND

Service Connection for Lumbar Spine Arthritis and Cervical Spine Arthritis

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of service connection for lumbar spine arthritis and cervical spine arthritis.  Specifically, new VA medical opinions are required to fulfill VA's duty to assist in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In the December 2013 Board Remand, a VA examination and medical opinion for the low back and neck were requested.  At the time of the December 2013 Board Remand, the record reflected current diagnoses for both lumbar spine arthritis and cervical spine arthritis.  See November 2009 VA examination report; May 2013 
Dr. S.S. letter.  

In the February 2014 VA examination report that followed the December 2013 Board Remand, the VA examiner provided a diagnosis of thoracolumbar spine arthritis but did not diagnose any neck disorder.  It is important to note that the February 2014 VA examination results for the back and neck are found in the Veteran's "Virtual VA" electronic file, but are conspicuously absent from the VBMS record that contains the other February 2014 VA examination reports.  The Board mentions this discrepancy because the subsequent February 2014 VA opinion states that there is no low back disorder even though one is clearly documented in the February 2014 VA examination report found in the "Virtual VA" electronic file, and does not provide an opinion regarding the etiology of a low disorder because none was found.  Although there is an opinion regarding the neck, the opinion is based on the inaccurate factual premise of no in-service neck injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); March 1983 service treatment record (noting treatment for neck muscle spasm).  Given these facts, the Board finds that the Veteran has not been provided with an adequate VA medical opinion on the issues of service connection for lumbar spine arthritis and cervical spine arthritis; therefore, a remand for adequate VA medical opinions is necessary.  See Barr, 
21 Vet. App. 303 (finding that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the issues of service connection for lumbar spine arthritis and cervical spine arthritis are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination for the lumbar and cervical spine.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  

For the purpose of providing the requested opinions, the VA examiner should acknowledge the Veteran's report of in-service airborne training that involved frequent parachuting exercises, as well as the in-service treatment for a neck muscle spasm in March 1983, and low back pain in December 1985.

The VA examiner(s) should also presume that the Veteran has current arthritis of the lumbar and cervical spine.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
Department of Veterans Affairs


